Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 1 of 6 PageID #: 17290



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

    MUSIC CHOICE,                                     §
                                                      §
                    Plaintiff,                        §
    v.                                                §          Case No. 2:16-cv-00586-JRG-RSP
                                                      §          LEAD CASE
    STINGRAY DIGITAL GROUP INC. and                   §
    STINGRAY MUSIC, USA, INC.,                        §
                    Defendants.                       §
                                                      §
                                                      §
     STINGRAY MUSIC, USA, INC,
                                                      §
                     Plaintiff,                       §
                                                                 Case No. 2:16-cv-00964-JRG-RSP
     v.                                               §
                                                                 CONSOLIDATED CASE
                                                      §
     MUSIC CHOICE,                                    §
                     Defendant.                       §
                                                      §

                                                   ORDER

              The Court held a pre-trial conference on Tuesday, November 12, 2019. At that pre-trial

   conference, the Court addressed the Parties’ contested Motions in Limine (Dkt. Nos. 277, 278).

   The Court issues this Order to reflect the Court’s rulings on those Motions in Limine.

              Additionally, the Court has reviewed the Parties’ Joint Final Pretrial Orders (Dkt. No. 287

   for the Lead Case; Dkt. No. 288 for Consolidated Case). The Court approves those Pretrial Orders.


         I.      MUSIC CHOICE’S MOTIONS IN LIMINE (Dkt. No. 278)

                 a. Music Choice’s MIL #1: Exclude evidence, argument, or testimony regarding
                    the partners/investors in Music Choice. Stingray may reference preferred
                    rates that the partners/investors pay to Music Choice, but not the reasoning
                    therefor. General references to a preexisting business or contractual
                    relationship between Music Choice and its partners/investors will be
                    permitted.

              DENIED. Music Choice may make contemporaneous objections if there it can show that

   Stingray has exceeded the relevance of the partners who compose Music Choice.

                                                     1/6
Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 2 of 6 PageID #: 17291



              b. Music Choice’s MIL #2: Exclude evidence, argument, or testimony regarding
                 any damages theory not properly disclosed in accordance with the case
                 Discovery Order, including Stingray’s claim for punitive damages.

          DEFERRED. this MIL is only related to the second trial (Case No. 2:16-cv-964). The

   Court will address this MIL in a separate pretrial for that case


              c. Music Choice’s MIL #3: Exclude evidence, argument, or testimony
                 disparaging the patent system, patent examiners, the PTO or its workload, or
                 otherwise attacking the presumption of validity.

          This MIL is AGREED-IN-PART and WITHDRAWN-IN-PART. The Parties agreed to

   this MIL in all respects except for “otherwise attacking the presumption of validity.” (Dkt. No.

   298 at ¶ 1; Dkt. No. 300 at ¶ 1.) Music Choice represented at the pretrial conference that it withdrew

   this “otherwise attacking the presumption of validity” language.


              d. Music Choice’s MIL #4: Exclude evidence, argument, or testimony relating
                 to unelected prior art to prove invalidity by demonstrating that unelected
                 prior art discloses or suggests elements of the asserted claims, including
                 introducing unelected prior art as an exhibit and displaying unelected prior
                 art as a demonstrative.

          GRANTED IN PART. The Court initially deferred ruling on this MIL and directed

   Stingray to file the with the Court the transcript of the deposition of Greg Mackintosh as a

   supplement to its opposition to the MILs. The Court also permitted Stingray to file a supplement

   with any other relevant statements made by Stingray (See Dkt. No. 309). Having reviewed that

   supplement, the Court determines that Stingray clearly limited the prior art on which it would rely

   for invalidity of the ‘245 claims 10 and 15, and that art does not include the Radiowave system.

   Plaintiff relied upon this representation to its detriment by not preparing to cover the system at the

   deposition of Mr. Mackintosh. Stingray has not established that it will be materially prejudiced

   by being held to the terms of the agreement, since the three documents upon which it will rely

   appear to cover the Radiowave system. In any event, the agreement evidenced in the emails is

                                                   2/6
Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 3 of 6 PageID #: 17292



   clear. Accordingly, MILs 4 and 5 are granted to the extent that evidence and argument concerning

   the Radiowave system will not be permitted in connection with Stingray’s invalidity defense.


               e. Music Choice’s MIL #5: Exclude evidence, argument, or testimony regarding
                  elected prior art that goes beyond the scope of the elected prior art or
                  knowledge of a POSITA at the time of the invention.

            GRANTED IN PART, as set out above, since the parties advised that the Radiowave

   system was the only prior art at issue.


               f. Music Choice’s MIL #6: Preclude Stingray from presenting cumulative
                  expert testimony or evidence on the issue of validity.

            DENIED. Music Choice has failed to show that the expert testimony or evidence is

   needlessly cumulative.


               g. Music Choice’s MIL #7: Preclude Stingray from presenting expert testimony
                  beyond the scope of their respective expert reports, including ultimate
                  conclusions regarding the alleged invalidity of the patents-in-suit based on 35
                  U.S.C. § 101, the alleged abstractness of asserted claim elements, and the
                  alleged conventionality of asserted claim elements beyond those listed in ¶¶
                  257-258 of the Invalidity Report of Dr. Shamos dated September 27, 2017.

            DEFERRED. The Court will address these issues in its forthcoming Report and

   Recommendation on § 101 issues.


               h. Music Choice’s MIL #8: Exclude evidence, argument, or testimony regarding
                  events predating the statutes of limitations for Stingray’s tort claims.

            DEFERRED. The Court will conduct a subsequent pre-trial for Case No. 2:16-cv-00964-

   JRG-RSP. The Court therefore defers resolution of this MIL until this subsequent pre-trial.


      II.      STINGRAY’S MOTIONS IN LIMINE (Dkt. No. 277)

               a. Stingray’s MIL #1: Arguments/statements/testimony relating to Stingray’s
                  decision to call or not call any particular witness (live or by deposition)



                                                 3/6
Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 4 of 6 PageID #: 17293



           GRANTED-IN-PART. This MIL is DENIED with respect to Stingray’s CEO Mr. Royco,

   meaning that Music Choice is permitted to comment on the absence of Stingray’s CEO Mr. Royco,

   should he fail to appear for trial.

           However, the MIL is otherwise GRANTED. If Music Choice would like to comment on

   the decision to call or not to call any other particular witness (live or by deposition), then Music

   Choice should approach the bench first to seek leave. The same is true for Stingray — if Stingray

   would like to comment on the Music Choice’s decision to call or not to call any other particular

   witness (live or by deposition), then Stingray should approach the bench first to seek leave.


               b. Stingray’s MIL #2: Underlying facts relating to testimony or opinions
                  excluded by the Court’s Daubert rulings

           DENIED-AS-MOOT in light of the Court’s Daubert Order. (Dkt. No. 292.)


               c. Stingray’s MIL #3: Evidence or testimony that relate only to equitable relief,
                  including Music Choice’s alleged irreparable harm and alleged preference
                  not to license the patents-in-suit

           DENIED. Counsel acknowledged that any evidence relating only to equitable relief should

   not be presented to the jury. To the extent that Stingray argues that Music Choice presents evidence

   or testimony that is irrelevant to any jury question, then Stingray may object during trial.


               d. Stingray’s MIL #4: Argument, testimony, or evidence regarding Patent Trial
                  and Appeal Board (“PTAB”) proceedings with respect to the patents-in-suit
                  where the claims were not found invalid or trial was not instituted

           GRANTED-IN-PART. This is GRANTED to preclude either party from referring to the

   PTAB proceedings, and to preclude either party from referring to the declarations by Dr. Russ and

   Dr. Shamos as having been made to the patent office or the PTAB. The Court reaches this

   conclusion due to the danger for potential jury confusion and unnecessary consumption of time.




                                                   4/6
Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 5 of 6 PageID #: 17294



          This MIL is otherwise DENIED to permit either party to refer to sworn declarations made

   by either Dr. Russ or Dr. Shamos. However, neither party should cross the line of stating that the

   declarations were submitted to the PTAB or patent office.


              e. Stingray’s MIL #5: References to Stingray’s decision whether to seek or
                 obtain opinions of counsel on the asserted patents

          AGREED. (Dkt. No. 298 at ¶ 2; Dkt. No. 300 at ¶ 2.)


              f. Stingray’s MIL #6: Reference to any of Stingray’s attempts to acquire Music
                 Choice

          GRANTED with respect to Stingray’s attempt to acquire Music Choice as it is not

   sufficiently probative of any relevant issue to overcome the confusion that it injects into the case.

          If there are any specific documents that Music Choice can point to that reflect on the value

   of the technology and that tend to act as an admission, then Music Choice may seek to admit those.

   The Court will address any such exhibits at the next pre-trial conference.


              g. Stingray’s MIL #7: Testimony or evidence on theories not pled by Music
                 Choice during the litigation, including induced infringement of all asserted
                 claims of the patents-in-suit

          DENIED. This would have been more appropriately resolved as a Motion to Dismiss or a

   Motion to Strike. There is sufficient notice of the theory of induced infringement in the Complaint

   (¶53) and the expert reports.


              h. Stingray’s MIL #8: Testimony or opinions from Dr. Ugone relating to (1)
                 alleged reasonable royalty damages suffered by Music Choice due to
                 Stingray’s alleged patent infringement, (2) alleged damages suffered by
                 Music Choice due to Stingray’s alleged breach of contract, and (3) damages
                 suffered by Stingray with respect to Stingray’s tort claims

          DENIED; Dr. Ugone is limited to the scope of his rebuttal report, which is directed to

   rebutting the opinions of Ms. Riley, Defendants’ expert. The Court limits this MIL ruling only to


                                                   5/6
Case 2:16-cv-00586-JRG-RSP Document 317 Filed 11/18/19 Page 6 of 6 PageID #: 17295



   the first issue, relating to patent infringement damages, and will defer the contract and tort damages

   issues until the pretrial of that case.
            SIGNED this 3rd day of January, 2012.
           SIGNED this 18th day of November, 2019.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                   6/6
